DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 8/24/2021, are acknowledged.  Claims 1, 3, 4, 11 and 13-75 are pending.   Claims 27-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim.  

Response to Amendment
The declaration under 37 CFR 1.132 filed 8/24/2021, is insufficient to overcome the rejection of claims 1, 11, 13, 16, 17 and 74 based upon 35 U.S.C 103 as being unpatentable over Zhang et al. in view of Eichler et al. as set forth in the last Office action because:  In paragraph four, the declarant opines that “the skilled person in the art is provided with no information in the cited references as to whether or not any of the diazonium compounds described in Eichler et al. reference would selectively react with 5-hydroxyindole and 5-aminoindole residues without affecting other naturally-ccuring amino acid residues of a biomolecule such as a protein, polypetide or a peptide.”  However, the claims do not indicate or require any feature of selectively reaction or conjugation nor do the exclude conjugation of the diazonium compound at other place of the protein, polypeptide or a peptide.   Because the rest of declaration and the arguments in Applicant’s reply are also predicated on this idea of selectivity reaction or conjugation that is not claims, they are also unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 13, 16, 17 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., PNAS, vol. 101, no. 24 (2004), 8882-8887, in view of Eichler et al.,  Handbook of Experimental Pharmacology (1966), Vol. XIX, page 70. 
See Title.  This reads on “protein, polypeptide or a peptide comprising one or more 5-hydoxyindol groups or 5-aminoinodole groups incorporated into the protein, polypeptide or peptide” (current claim 11).   Further, Zhang et al. teaches 5-HTPP as a probe for protein structure and function.  See page 8866.
Zhang et al. does not teach “wherein the 5-hydroxyindole group or 5-aminoindole group is covalently coupled to a diazonium compound.”   
Eichler et al. teaches that “[p]henolic compounds, including 4-, 5- and 6- hydroxyindoles, react with diazonium salts (diazo coupling) to give azo dyes with are strongly coloured.  These reactions are very sensitive and often allow the detection of hydroxyindoles below the microgram level.  In non-hydroxylated, and in such compounds where the phenolic group is blocked by ether or ester formation little colour occurs with simple diazonium salts.  However, certain complex diazonium salts give colours with indole acids and indolealkylamines and these salts may be useful for identification” (current claim 13, 16 and 17).  Page 70.   This reads on “wherein the 5-hydroxyindole group or 5-aminoindole group is covalently coupled to a diazonium compound.”
In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In this instance, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize a diazonium compound to effect the strong detection of 5-HTPP as a probe for protein structure and function as suggested by Eichler et al.  

s 3, 4, 18, 23-25 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., PNAS, vol. 101, no. 24 (2004), 8882-8887, in view of Eichler et al.,  Handbook of Experimental Pharmacology (1966), Vol. XIX, page 70 as applied to claims 1, 11, 13, 16, 17 and 74 above, and further in view of Gavrilyuk et al., Bioconjugate chemistry, 23 (12):2321-2328 (2012).
Teachings of Zhang et al. and Eichler et al. are discussed above.
Regarding claim 3, neither reference teaches ‘wherein the protein is an antibody, or an antibody fragment.”
Gavrilyuk et al. teaches “4-formylbenzene diazonium hexafluorophosphate (FBDP) is novel bench-stable crystalline diazonium salt that reacts selectively with tyrosine . . .  FBDP-conjugation was used for the facile introduction of small molecule tags, poly(ethylene) glycol chains (PEGylation), and functional small molecules onto model proteins and to label the surface of living cells” (current claims 14 and 18).  Abstract.  In particular, Gavrilyuk et al. teaches that “[s]ince antibodies constitute perhaps the most important class of proteins in bioconjugation chemisty, we studied the potential of FBDP labeling of the antibody trastuzumab” (current claims 4, 24 and 25).  Page 8.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the combination of Zhang et al. and Eicher et al. with Gavrilyuk et al. such that an antibody is modified by incorporating one or more 5-hydroxyindole groups or 5-aminoindole groups thus allowing it to be useful for identification.  The modification would be simply a matter of applying a known technique to a known device ready for improvement to yield predictable results.  Here, Zhang et al. teaches the incorporation of one or more 5-hydroxyindole groups or 5-aminoindole groups into a protein.  Gavrilyuk et al. .

Claim 19, 21, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., PNAS, vol. 101, no. 24 (2004), 8882-8887, in view of Eichler et al.,  Handbook of Experimental Pharmacology (1966), Vol. XIX, page 70 as applied to claims 1, 11, 13, 16, 17 and 74 above, and further in view of Jensen et al., Chembiochem, 2016 December 02; 17(23):2216-2219.
Teachings of Zhang et al. and Eichler et al. are discussed above.
Regarding claim 19, neither reference teaches “wherein the compound is immobilized on a solid matrix, surface or support.”
Regarding claim 19, Jensen et al. teaches a triazabutadiene scaffold.  See page 1, “Abstract.”  Jensen et al. teaches that “[a]ryl diazonim ion are masked in the form of triazabutadienes and appended on to proteins.  The aryl diazonium ion are released in a light-dependent manner and go on to react with electron-rich aromatic moieties” (current claims 2, 14 and 18).   Page 1, “Graphical Abstract.”  Jensen et al. teaches that “[a]ryl diazonium ions selectively target electron-rich amino acid side chains, most notably tyrosine.”  Page 2. Jensen et al. teaches fluorescently labeled tyrosine (current claim 26).  See page 2. 
See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”) 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the combination of Zhang et al. and Eicher et al. with Jensen et al. such that the diazonium compound is immobilized on a solid matrix, surface or support.  This feature is commonplace when using a technique of catch-and-release pull down studies for diagnostic purposes.  The modification would be simply a matter of applying a known technique to a known device ready for improvement to yield predictable results.  Here, Zhang et al. teaches the incorporation of one or more 5-hydroxyindole groups or 5-aminoindole groups into a protein, and Eichler et al. teaches diazonium conjugation with 5-hydroxyindole groups or 5-aminoindole groups, which are electron-rich moieties.  Jensen et al. teaches aryl diazonium ions appended on to protein and specifically a triazabutadiene scaffold.  It follows that a skilled artisan would be motivated to modify the diazonium compound such that is it immobilized so as to be used in catch-and-release studies, which would have rendered predictable results to one of ordinary skill in the art.

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618